UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23970 FALCONSTOR SOFTWARE, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0216135 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2 Huntington Quadrangle Melville, New York 11747 (Address of principal executive offices) (Zip Code) 631-777-5188 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock outstanding as of May 1, 2009 was 1 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES FORM 10-Q INDEX Page PART I. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets at March 31, 2009 (unaudited) and December 31, 2008 3 Unaudited Condensed Consolidated Statements of Operations for thethree months ended March 31, 2009 and 2008 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II. Other Information 32 Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 34 2 Index PART I.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2009 December31, 2008 Assets (unaudited) Current assets: Cash and cash equivalents $ 22,768,771 $ 22,364,235 Marketable securities 17,885,290 19,279,010 Accounts receivable, net of allowances of $7,870,477 and$8,474,428, respectively 22,762,185 25,015,848 Prepaid expenses and other current assets 2,593,013 2,468,632 Deferred tax assets, net. 4,835,752 4,296,297 Total current assets 70,845,011 73,424,022 Property and equipment, net of accumulated depreciation of $19,367,728 and $18,342,081, respectively 7,847,667 7,963,019 Long-term marketable securities 1,145,950 1,166,945 Deferred tax assets, net. 5,767,383 5,739,195 Other assets, net 3,179,530 2,544,545 Goodwill 4,150,339 4,150,339 Other intangible assets, net 1,224,576 1,375,695 Total assets $ 94,160,456 $ 96,363,760 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 1,250,640 $ 738,140 Accrued expenses 6,241,375 8,288,732 Deferred revenue, net 16,001,054 16,068,370 Total current liabilities 23,493,069 25,095,242 Other long-term liabilities 549,979 199,323 Deferred revenue, net 5,849,192 5,992,843 Total liabilities 29,892,240 31,287,408 Commitments and contingencies Stockholders' equity: Preferred stock - $.001 par value, 2,000,000 shares authorized - - Common stock - $.001 par value, 100,000,000 shares authorized, 52,021,460 and 51,970,442 shares issued, respectively and 44,630,525 and 45,146,392 shares outstanding, respectively 52,021 51,970 Additional paid-in capital 135,110,466 132,998,230 Accumulated deficit (24,940,150 ) (24,089,189 ) Common stock held in treasury, at cost (7,390,935 and 6,824,050 shares, respectively) (44,454,452 ) (42,928,328 ) Accumulated other comprehensive loss, net (1,499,669 ) (956,331 ) Total stockholders' equity 64,268,216 65,076,352 Total liabilities and stockholders' equity $ 94,160,456 $ 96,363,760 See accompanying notes to unaudited condensed consolidated financial statements. 3 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 2008 Revenues: Software license revenue $ 13,650,062 $ 15,318,919 Maintenance revenue 6,088,784 5,114,247 Software services and other revenue 1,282,239 1,373,494 21,021,085 21,806,660 Operating expenses: Amortization of purchased and capitalized software 178,219 38,869 Cost of maintenance, software services and other revenue 3,627,824 3,275,619 Software development costs 6,308,212 5,878,785 Selling and marketing 9,511,568 8,958,751 General and administrative 2,220,459 1,901,221 21,846,282 20,053,245 Operating (loss) income (825,197 ) 1,753,415 Interest and other (loss) income, net (453,413 ) 559,261 (Loss) income before income taxes (1,278,610 ) 2,312,676 (Benefit) provision for income taxes (427,649 ) 978,919 Net (loss) income $ (850,961 ) $ 1,333,757 Basic net (loss) income per share $ (0.02 ) $ 0.03 Diluted net (loss) income per share $ (0.02 ) $ 0.03 Basic weighted average common shares outstanding 44,974,677 49,590,008 Diluted weighted average common shares outstanding 44,974,677 51,690,245 See accompanying notes to unaudited condensed consolidated financial statements. 4 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net (loss) income $ (850,961 ) $ 1,333,757 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 1,425,348 1,135,532 Share-based payment compensation 2,096,714 2,247,242 Non-cash professional services expenses 58,400 92,404 Realized loss on marketable securities 38,130 - Tax benefit from stock option exercises - (955,860 ) Provision for returns and doubtful accounts (10,894 ) 1,051,587 Deferred income taxes (522,760 ) 978,919 Changes in operating assets and liabilities: Accounts receivable 2,218,440 2,756,714 Prepaid expenses and other current assets (148,882 ) (392,660 ) Other assets 229,782 170,509 Accounts payable 566,631 (351,962 ) Accrued expenses (1,613,164 ) (443,984 ) Deferred revenue (210,999 ) 880,512 Net cash provided by operating activities 3,275,785 8,502,710 Cash flows from investing activities: Sale of marketable securities 4,895,820 34,730,999 Purchase of marketable securities (3,641,403 ) (28,540,184 ) Purchase of property and equipment (1,063,413 ) (1,188,953 ) Purchase of software license (950,000 ) - Capitalized software development costs (80,703 ) - Security deposits (8,000 ) (17,000 ) Purchase of intangible assets (14,541 ) (51,339 ) Net cash (used in) provided by investing activities (862,240 ) 4,933,523 Cash flows from financing activities: Payments to acquire treasury stock (1,526,124 ) (14,476,877 ) Proceeds from exercise of stock options 5,383 - Tax benefits from stock option exercises - 955,860 Net cash used in financing activities (1,520,741 ) (13,521,017 ) Effect of exchange rate changes on cash and cash equivalents (488,268 ) 268,310 Net increase in cash and cash equivalents 404,536 183,526 Cash and cash equivalents, beginning of period 22,364,235 32,219,349 Cash and cash equivalents, end of period $ 22,768,771 $ 32,402,875 Cash paid for income taxes $ 107,000 $ 202,817 The Company did not pay any interest for the three months ended March 31, 2009 and 2008. See accompanying notes to unaudited condensed consolidated financial statements. 5 Index FALCONSTOR SOFTWARE, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements (1) Summary of Significant Accounting Policies (a) The Company and Nature of Operations FalconStor Software, Inc., a Delaware Corporation (the "Company"), develops, manufactures and sells network storage software solutions and provides the related maintenance, implementation and engineering services. (b)Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries.All significant intercompany balances and transactions have been eliminated in consolidation. (c) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The Company’s significant estimates include those related to revenue recognition, accounts receivable allowances, share-based payment compensation, cost-based investments, marketable securities and deferred income taxes. Actual results could differ from those estimates. The financial market volatility and poor economic conditions beginning in the third quarter of 2008 and continuing into 2009, both in the U.S. and in many other countries where the Company operates, have impacted and may continue to impact the Company’s business. Such conditions could have a material impact to the Company’s significant accounting estimates discussed above, in particular those around accounts receivable allowances, cost-based investments and marketable securities. (d) Unaudited Interim Financial Information The accompanying unaudited interim condensed consolidated financial statements have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations relating to interim financial statements. In the opinion of management, the accompanying unaudited interim condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company at March 31, 2009, and the results of its operations for the three months ended March 31, 2009 and 2008. The results of operations of any interim period are not necessarily indicative of the results of operations to be expected for the full fiscal year. (e) Cash Equivalents and Marketable Securities The Company considers all highly liquid investments with maturities of three months or less when purchased to be cash equivalents. As of March 31, 2009 and December 31, 2008, the Company’s cash equivalents consisted of money market funds and commercial paper, and are recorded at fair value. At March 31, 2009 and December 31, 2008, the fair value of the Company’s cash equivalents, as defined under Financial Accounting Standards Board “FASB” Statement of Financial Accounting Standards “SFAS” No. 157, Fair Value Measurements, amounted to approximately $17.1 million and $15.9 million, respectively. As of March 31, 2009 and December 31, 2008, the Company’s marketable securities consisted of corporate bonds, certificate of deposits, auction rate securities, and government securities, and are recorded at fair value. As of March 31, 2009 and December 31, 2008, the fair value of the Company’s current marketable securities as defined under SFAS No. 157 was approximately $17.9 million and $19.3 million, respectively. In addition, at March 31, 2009 and December 31, 2008, the Company had an additional $1.1 million and $1.2 million, respectively, of long-term marketable securities that required a higher level of judgment to determine the fair value, as defined under SFAS No. 157. All of the Company’s marketable securities are classified as available-for-sale, and accordingly, unrealized gains and losses on marketable securities, net of tax, are reflected as a component of accumulated other comprehensive loss in stockholders’ equity. Any other-than-temporary impairments are recorded in other income in the condensed consolidated statement of operations. See Note (7) Fair Value Measurements for additional information. 6 Index (f)Fair Value of Financial Instruments On January1, 2008, the Company adopted SFASNo.157, as it relates to financial assets and liabilities. SFAS No.157 clarifies the definition of fair value, prescribes methods for measuring fair value, establishes a fair value hierarchy based on the inputs used to measure fair value, and expands disclosures about fair value measurements. The three-tier fair value hierarchy, which prioritizes the inputs used in the valuation methodologies, is as follows: Level1—Valuations based on quoted prices for identical assets and liabilities in active markets. Level2—Valuations based on observable inputs other than quoted prices included in Level 1, such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. Level3—Valuations based on unobservable inputs reflecting our own assumptions, consistent with reasonably available assumptions made by other market participants. These valuations require significant judgment. As of March 31, 2009 and December 31, 2008, the fair value of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable and accrued expenses, approximated book value due to the short maturity of these instruments. See Note (7) Fair Value Measurements for additional information. (g) Revenue Recognition The Company recognizes revenue from software licenses in accordance with Statement of Position (“SOP”) 97-2, Software Revenue Recognition, as amended by SOP 98-4 and SOP 98-9, and related interpretations to determine the recognition of revenue. Accordingly, revenue for software licenses is recognized when persuasive evidence of an arrangement exists, the fee is fixed and determinable and the software is delivered and collection of the resulting receivable is deemed probable. Software delivered to a customer on a trial basis is not recognized as revenue until a permanent key code is delivered to the customer. Reseller customers typically send the Company a purchase order only when they have an end user identified. When a customer licenses software together with the purchase of maintenance, the Company allocates a portion of the fee to maintenance for its fair value. Software maintenance fees are deferred and recognized as revenue ratably over the term of the contract. The long-term portion of deferred revenue relates to maintenance contracts with terms in excess of one year. The cost of providing technical support is included in cost of maintenance, software service and other revenues. The Company provides an allowance for software product returns as a reduction of revenue, based upon historical experience and known or expected trends. Revenues associated with software implementation and software engineering services are recognized when the services are performed. Costs of providing these services are included in cost of maintenance, software services and other revenues. The Company has entered into various distribution, licensing and joint promotion agreements with OEMs and distributors, whereby the Company has provided to the reseller a non-exclusive software license to install the Company’s software on certain hardware or to resell the Company’s software in exchange for payments based on the products distributed by the OEM or distributor.From time to time, the Company receives nonrefundable advances and engineering fees from an OEM which are recorded as deferred revenue and recognized as revenue when related software engineering services, if any, are complete and the software product master is delivered and accepted. The Company has transactions in which it purchases hardware and bundlesthis hardware with the Company’s software and sells the bundled solution to its customer. The Company’s software is not essential to the functionality of the bundled hardware.The amount of revenue allocated to the software and hardware bundle is recognized as revenue in the period delivered provided all other revenue recognition criteria have been met. The Company further separates the software sales revenue from the hardware revenue for purposes of classification in the unaudited condensed consolidated statements of operations in a systematic and rational manner based on their deemed relative fair values. For the three months ended March 31, 2009, the Company had two customers that together accounted for 24% of revenues. The Company had no customers with accounts receivable balance greater than 10% at March 31, 2009.For the three months ended March 31, 2008, the Company had two customers that together accounted for 38% of revenues. The Company had two customers that together accounted for 24% of the accounts receivable balance at March 31, 2008. 7 Index (h)Property and Equipment Property and equipment are recorded at cost. Depreciation is recognized using the straight-line method over the estimated useful lives of the assets (3 to 7 years). Depreciation expense was $1,120,400 and $1,032,494 for the three months ended March 31, 2009 and 2008, respectively. Leasehold improvements are amortized on a straight-line basis over the term of the respective leases or over their estimated useful lives, whichever is shorter. (i)Goodwill and Other Intangible Assets Goodwill represents the excess of the purchase price over the estimated fair value of net tangible and identifiable intangible assets acquired in business combinations.
